Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  July 26, 2019                                                                       Bridget M. McCormack,
                                                                                                    Chief Justice

  158141                                                                                   David F. Viviano,
                                                                                           Chief Justice Pro Tem

                                                                                         Stephen J. Markman
                                                                                              Brian K. Zahra
  KAITLIN HAHN,                                                                         Richard H. Bernstein
            Plaintiff-Appellee,                                                         Elizabeth T. Clement
                                                                                        Megan K. Cavanagh,
                                                                                                         Justices
  v                                                          SC: 158141
                                                             COA: 336583
                                                             Oakland CC: 2016-152229-NF
  GEICO INDEMNITY COMPANY,
            Defendant-Appellant,
  and
  AUTOMOBILE CLUB INSURANCE
  ASSOCIATION,
           Defendant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 12, 2018
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

         The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing whether: (1) MCL 500.3012 permits the reformation of a non-Michigan
  insurance contract to comply with the requirements of the Michigan no-fault act, MCL
  500.3101 et seq; and (2) Farm Bureau Ins Co v Allstate Ins Co, 233 Mich. App. 38 (1998),
  was correctly decided, and if not, whether it should be overruled.

         In addition to the brief, the appellant shall electronically file an appendix
  conforming to MCR 7.312(D)(2). In the brief, citations to the record must provide the
  appendix page numbers as required by MCR 7.312(B)(1). Appellee Hahn shall file a
  supplemental brief within 21 days of being served with the appellant’s brief. The
  appellee shall also electronically file an appendix, or in the alternative, stipulate to the use
  of the appendix filed by the appellant. A reply, if any, must be filed by the appellant
  within 14 days of being served with the appellee’s brief. The parties should not submit
  mere restatements of their application papers.
                                                                                                              2


        The Insurance Alliance of Michigan and the Coalition Protecting Auto No-Fault
are invited to file briefs amicus curiae. Other persons or groups interested in the
determination of the issues presented in this case may move the Court for permission to
file briefs amicus curiae.

       CAVANAGH, J., not participating due to her prior relationship with Garan Lucow
Miller, P.C.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        July 26, 2019
       t0723
                                                                            Clerk